DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3-9, 11-17 and 19-24 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. U.S. Patent 8,683,243, 9501135 and 10437319 to Wu et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward a multi-core processing system comprising: a system memory; a first processor core of a first type to execute program code; a second processor core of a second type different from the first type; and a code distribution module to (i) determine one or more performance metrics of the first processor core and the second processor core and (ii) switch execution of the program code from the first processor core to the second processor core in response to a determination that the one or more performance metrics of the second processor core are better than the one or more performance metrics of the first processor core.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-9, 11-17 and 19-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2008/0263324A1 to Sutardja et al., in view of U.S. Patent Application Publication 2004/0163000A1 to Kuhlmann et al., in further view of U.S. Patent Application Publication 2010/0131955A1 to Brent et al.

As to claim 1, Sutardja discloses a multi-core processing system (Fig. 3 and 4-10) and  comprising: a first processor core of a first type to execute program code [paragraph 0231]; a second processor core of a second type different from the first type [paragraph 0231]; and circuitry to (i) monitor performance of execution of the program code by the first processor core [paragraph 0236], (ii) determine, based on the performance of execution of the program code by the first processor core, whether a predicted performance of execution of the program code by the second processor core is better than the performance of execution of the program code by the first processor core [various performance metrics: paragraphs 0239-0241 & 0243-0244], and (iii) migrate execution of the program code from the first processor core to the second processor core in response to a determination that the predicted performance of execution of the program code by the second processor core is better than the performance of execution of the program code by the first processor core [paragraphs 0017 & 0025].
Sutardja teaches the limitations of the claim, but does not teach that to determine the performance of execution of the same program code by the second processor core comprises to apply the performance metrics of the first processor core as an input to a prediction function.  
Kuhlmann teaches that performance metrics are determined for a first and second processing element in a computer system, and activating and controlling power to said processing elements to conserve power [paragraph 0008].  Thus, Kuhlmann teaches a performance-based workload power conservation means similar to that of Sutardja.  Kuhlmann further teaches that to determine the 
At the time of the effective filing of the invention, it would have been obvious to a person of ordinary skill in the art to employ performance-based power control means as taught by Kuhlmann.  One of ordinary skill in the art would have been motivated to do so that the system can determine which processor core to activate.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of controlling operations of the processing elements in a computer system based on performance metrics, in order to conserve power.  Moreover, the performance-based power control means taught by Kuhlmann would improve the flexibility of Sutardja because it allowed controlling operations of the processing elements of the computer system other than only processor cores, in order to conserve power.
Sutardja and Kuhlmann teach the limitations of the claim, but do not teach that the program code includes a user-supplied hint indicative of a preference of the first processor core of the multi-core computer system to execute the program code, and ignoring the user-supplied hint to migrate execution of the program code.  
Brent teaches a multi-core processor system for executing program code, wherein said program code may be assigned to be executed on cores in said system [paragraphs 0008 & 0018].  Thus, Brent teaches a multi-core processor system for executing program code similar to that of Sutardja and Kuhlmann.  Brent further teaches the program code includes a user-supplied hint indicative of which processor core of the multi-core computer system the program code should be executed on [tasks In addition, Brent teaches that the user-supplied hint may be indicative of an attribute of the program code to determine performance of the program code [user-supplied preference may indicate that the code may be optimized to execute on particular processors: paragraph 0022].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the user-supplied hint as taught by Brent.  One of ordinary skill in the art would have been motivated to do so that a core can be selected to execute a particular program code.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of executing program code in a multi-core processor system.  Moreover, the user-supplied hint means taught by Brent would improve the efficiency of Sutardja and Kuhlmann because it allowed the most efficient core to be selected to execute the program code.

As to claim 3, Brent discloses profiling the program code to generate the user-supplied hint [paragraph 0019].

As to claim 6, Sutardja discloses to monitor, subsequent to the migration of execution of the program code to the second processor core, performance of the execution of the program code by the second processor core [paragraph 0236]; determine, based on the performance of execution of the program code by the second processor core, whether the performance of execution of the program code by the first processor core is better than the performance of execution of the program code by the 

As to claim 5, Sutardja discloses the first processor core is an in-order processor core [processor without parallel pipelines: paragraph 00231] and the second processor core is an out-of-order processor core [processor with parallel pipelines: paragraph 00231]. 

As to claim 6, Sutardja discloses the second processor core is an in-order processor core [processor without parallel pipelines: paragraph 00231] and the first processor core is an out-of-order processor core [processor with parallel pipelines: paragraph 00231]. 

As to claim 7, Sutardja discloses powering up the second processor core in response to the determination that the predicted performance of the program code by the second processor is better than the monitored performance of the program code by the first processor core [paragraph 0017]. 

As to claim 8, Sutardja discloses powering down the first processor core in response to the migration of execution of the program code from the first processor core to the second processor core [paragraph 0017]. 

As to claims 9 and 11-16, Sutardja, Khulmann and Brent teach a multi-core computer system to monitor, determine, and migrate execution of program code from one processor core to a second 

As to claims 17 and 19-24, Sutardja, Khulmann and Brent teach a multi-core computer system to monitor, determine, and migrate execution of program code from one processor core to a second processor core, substantially as claimed.  Because Sutardja, Khulmann and Brent teach the multi-core computer system, they also teach one or more machine-readable storage media comprising instructions to implement by said multi-core computer system, substantially as claimed.

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. 

In the remarks, applicants argued in substance that Brent does not teach or suggest user-supplied attribute of the program code.  But Brent teaches the program code includes a user-supplied hint indicative of which processor core of the multi-core computer system the program code should be executed on [tasks include a programmer-supplied indication of a preferred core type or affinity for being executed by said multicore system: paragraphs 0018-0019, 0022].  In addition, Brent teaches that the user-supplied hint may be indicative of an attribute of the program code to determine performance of the program code [user-supplied preference may indicate that the code may be optimized to execute on particular processors: paragraph 0022]; specifically, the user-supplied hint is a attribute that the given program code is optimized to run on particular processors [each task may be assigned a preferred core type for optimal execution; i.e. program code have an attribute specifying it should be run on, for Furthermore, this interpretation of the claim is consistent with Applicant’s Specification, wherein user-supplied hint is a user-supplied attribute of the program code – the user-supplied attribute of the program code [the user-supplied attribute of being “hot” code identifies program code to be executed on core 202 instead of on core 101: paragraph 0044], and identification of hot code is made as a user-supplied hint [paragraph 0046].

In the remarks, applicants argued in substance that Brent does not teach or suggest using a user-supplied attribute of the program code to determine performance of the program code.  But Brent teaches a user-supplied attribute that the given program code is optimized to run on particular processors [each task may be assigned a preferred core type for optimal execution; i.e. program code have an attribute specifying it should be run on, for example, custom DSPs 230, general DSPs 240, or embedded processor 250: paragraph 0018].  Thus, Brent teaches that the user-supplied attribute is used to determine which processor would produce better performance for the program code [user-supplied preference may indicate that the code may be optimized to execute on particular processors: paragraph 0022], substantially as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC CHANG/
Examiner, Art Unit 2116


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186